            Case 4:19-cv-01751-DMR Document 50 Filed 09/12/19 Page 1 of 12




 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2
   Nicholas A. Roethlisberger (SBN 280497)
 3 nroethlisberger@kblfirm.com
   KWUN BHANSALI LAZARUS LLP
 4 555 Montgomery St., Suite 750
   San Francisco, CA 94111
 5 Tel: (415) 630-2350
 6 Fax: (415) 367-1539
 7 Ben Rosenfeld (SBN 203845)
   ben.rosenfeld@comcast.net
 8 ATTORNEY AT LAW
   3330 Geary Blvd., 3rd Floor East
 9 San Francisco, CA 94118
10 Tel: (415) 285-8091
   Fax: (415) 285-8092
11
   Attorneys for Defendant
12 ISIS AGORA LOVECRUFT
13
                                 UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
15
16 PETER TODD, an individual,                  Case No.: 4:19-cv-01751-DMR
17                Plaintiff,                   DEFENDANT’S SUPPLEMENTAL BRIEF
                                               IN SUPPORT OF SPECIAL MOTION TO
18 vs.
                                               STRIKE PLAINTIFF’S COMPLAINT
19 SIS AGORA LOVECRUFT, an individual,         (ANTI-SLAPP MOTION)—IN RESPONSE
                                               TO THE COURT’S ORDER
20                Defendant.
                                               Action Filed: April 3, 2019
21
22
23
24
25
26

27
28             DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF ANTI-SLAPP MOTION
                                   (No. 4:19-cv-01751-DMR)
                  Case 4:19-cv-01751-DMR Document 50 Filed 09/12/19 Page 2 of 12



                                                        TABLE OF CONTENTS
 1
 2 INTRODUCTION ......................................................................................................................... 1
 3 ARGUMENT ................................................................................................................................ 2
 4      I.      PLANNED PARENTHOOD SAYS THAT DISCOVERY “MUST BE
                ALLOWED,” NOT THAT IT MUST OCCUR ................................................................ 2
 5
        II.     THE PARTIES BOTH ASK THE COURT TO DECIDE DEFENDANT’S
 6              ANTI-SLAPP MOTION ON THE PAPERS FILED, AND ON THE
 7              RECORD AS IT EXISTS ................................................................................................. 4

 8      III.    THE COURT SHOULD APPLY CALIFORNIA’S ANTI-SLAPP STATUTE,
                INCLUDING ITS TWO-PRONGED BURDEN SHIFTING APPROACH, IN
 9              ANALYZING DEFENDANT’S ANTI-SLAPP MOTION .............................................. 4

10              A.      Because The Court Should Apply California’s Two-Pronged Analysis,
                        Defendant Should Have To Satisfy Prong One—That Is, Make An Initial
11                      Showing That Plaintiff's Suit Arises From An Act In Furtherance Of
12                      Defendant’s Free Speech Rights .............................................................................. 7

13              B.      Because The Court Should Apply California’s Two-Pronged Analysis,
                        Plaintiff Should Have To Satisfy Prong Two—That Is, Make A Prima
14                      Facie Case Based On Evidence Sufficient To Show A Reasonable
                        Probability Of Prevailing On His Claim .................................................................. 7
15
        IV. ALTHOUGH DEFENDANT DOES NOT NEED TO SHOW THAT THERE
16          IS NO GENUINE DISPUTE AS TO ANY MATERIAL FACT ON THE
17          MERITS OF PLAINTIFF’S DEFAMATION CLAIM UNDER THE RULE
            56 STANDARD, DEFENDANT HAS MADE THIS SHOWING AS A
18          PRACTICAL MATTER ................................................................................................... 8

19      V.      DEFENDANTS’ MOTION PRESENTS THE FOLLOWING QUESTIONS
                OF FACT AND/OR LAW ................................................................................................ 8
20
        VI. THERE ARE NO ISSUES WHICH THE COURT CANNOT DECIDE AT
21
            THIS STAGE .................................................................................................................... 9
22
        VII. IN THE EVENT THE COURT TREATS DEFENDANT'S ANTI-SLAPP
23           MOTION AS A RULE 56 MOTION, DEFENDANT AGREES TO FOREGO
             ANY SUBSEQUENT SUMMARY JUDGMENT MOTION; BUT IN THAT
24           EVENT, THE COURT SHOULD TREAT DEFENDANT’S ANTI-SLAPP
             MOTION AS A SUMMARY JUDGMENT MOTION FOR ALL PURPOSES .............. 9
25
      CONCLUSION ........................................................................................................................... 10
26

27
28                    DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF ANTI-SLAPP MOTION
                                         (No. 4:19-cv-01751-DMR) - i
            Case 4:19-cv-01751-DMR Document 50 Filed 09/12/19 Page 3 of 12




 1          Defendant, by and through their undersigned counsel, submits this supplemental brief in
 2 support of their pending Special Motion to Strike Plaintiff’s Complaint (“Anti-SLAPP Motion”),
 3 and in response to the Court’s Order.
 4                                         INTRODUCTION
 5         On August 22, 2019, the Court ordered supplemental briefing on Defendant’s Anti-
 6 SLAPP Motion, because “[n]either party briefed the Ninth Circuit’s 2018 decision in Planned
 7 Parenthood v. Center for Medical Progress, 890 F.3d 828 (9th Cir.),” which held, inter alia, that
 8 “when an anti-SLAPP motion to strike challenges the factual sufficiency of a claim, … discovery

 9 must be allowed, with opportunities to supplement evidence based on the factual challenges,
10 before any decision is made by the court.” August 22, 2019 Minute Order, Dkt. #46 (“Minute
11 Order”) (quoting Planned Parenthood, 890 F.3d at 834).
12         The Court ordered the parties to supplement their briefing on the issue of what standard
13 the court is to apply in analyzing anti-SLAPP motions in federal court after Planned Parenthood,
14 and to address the following:
15
           •   What are the differences between the current motion and a standard
16             summary judgment motion under Rule 56?
           •   What, if anything, remains of California’s two-prong burden-shifting
17             approach in federal court after Planned Parenthood?
                   o Specifically, does the defendant need to make “an initial prima
18
                      facie showing that the plaintiff's suit arises from an act in
19                    furtherance of the defendant's rights of petition or free speech”?
                      See Piping Rock Partners, Inc. v. David Lerner Assocs., Inc., 946
20                    F. Supp. 2d 957, 967 (N.D. Cal. 2013) (citation omitted).
                   o Does the plaintiff then need to show a “probability of prevailing on
21                    the challenged claims”? See Piping Rock Partners, Inc., 969-70.
                      How do these standards reconcile with Planned Parenthood’s
22
                      mandate that anti-SLAPP motions shall be analyzed under either
23                    Rule 12 or Rule 56?
           •   To prevail on the motion, does the defendant to need to show that “there is
24             no genuine dispute as to any material fact” on the merits of plaintiff’s
               defamation claim, as under a standard Rule 56 motion?
25         •   Which of Defendant’s challenges are factual and which are legal?
26         •   Are there any issues that the court cannot decide at summary judgment?

27
28             DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF ANTI-SLAPP MOTION
                                  (No. 4:19-cv-01751-DMR) - 1
             Case 4:19-cv-01751-DMR Document 50 Filed 09/12/19 Page 4 of 12




 1 (Minute Order.) The Court further directed that the parties “must also acknowledge in writing
 2 that they are requesting a ruling on the current record and that they understand that neither party
 3 may bring another Rule 56 motion later in the case.” (Id.)
 4
                                                ARGUMENT
 5
     I.     PLANNED PARENTHOOD SAYS THAT DISCOVERY “MUST BE
 6          ALLOWED,” NOT THAT IT MUST OCCUR

 7          Preliminarily, Planned Parenthood does not require the parties to conduct discovery.

 8 Rather, it states: “when an anti-SLAPP motion to strike challenges the factual sufficiency of a

 9 claim, then the Federal Rule of Civil Procedure 56 standard will apply. But in such a case,
10 discovery must be allowed, with opportunities to supplement evidence based on the factual
11 challenges, before any decision is made by the court.” 890 F.3d at 834 (emphasis added).
12          If, as Planned Parenthood directs, the Court is to apply the Rule 56 summary judgment

13 standard in considering an evidentiary anti-SLAPP motion, the discovery provisions set out in
14 Rule 56(d) also apply. Rule 56(d) provides that upon a showing by the nonmovant, the Court
15 may allow discovery:
16          (d) When Facts Are Unavailable to the Nonmovant. If a nonmovant shows by
            affidavit or declaration that, for specified reasons, it cannot present facts essential
17          to justify its opposition, the court may:
18              (1) defer considering the motion or deny it;
                (2) allow time to obtain affidavits or declarations or to take discovery; or
19              (3) issue any other appropriate order.

20
     (Emphasis added.) Thus, nothing in Rule 56(d) mandates that the parties conduct discovery.
21
     Rather, Rule 56 is consonant with Planned Parenthood, which states only that the parties “must
22
     be allowed,” not that they must conduct, discovery. 890 F.3d at 834.
23
            Nor does Rule 56 deprive the Court of its authority to rule on the Anti-SLAPP Motion now.
24
     Rule 56(b) expressly permits summary judgment motions “at any time” up until 30 days after the
25
     close of all discovery. Interpreting Planned Parenthood to require denial of an evidentiary anti-
26
     SLAPP motion brought before discovery has begun would thus conflict with Rule 56(b).
27
28              DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF ANTI-SLAPP MOTION
                                   (No. 4:19-cv-01751-DMR) - 2
             Case 4:19-cv-01751-DMR Document 50 Filed 09/12/19 Page 5 of 12




 1          And in the present case, the parties have both declined to request or conduct discovery.
 2 (See Section II, below.) As counsel for the parties stated at the hearing:
 3
                MR. ROETHLISBERGER [Counsel for Defendant]: … [O]n a Rule 56
 4              motion, if discovery is needed by the Plaintiff to oppose, they are welcome
                to move for such discovery. The parties have agreed that discovery is
 5              stayed. …
 6              MR. JEFFREY ROSENFELD [Counsel for Plaintiff]: … I think I actually
 7              agree with Mr. Roethlisberger, at least to an extent, that had the Plaintiff
                sought discovery, yes -- or requested discovery, yes, Your Honor would
 8              have to consider that request as a request under Rule 56. We did not
                request that. And if the -- so that the Court would need to treat this anti-
 9              SLAPP motion as a motion for summary judgment and decide it now on
                the submissions.
10              …
11              We have considered this issue and we are prepared to have this motion
                treated as an anti-SLAPP motion equivalent to a summary judgment
12              motion under Rule 56.

13              MR. ROETHLISBERGER: This is Nick Roethlisberger. We are as well.
14
     (Exhibit 1, reporter’s transcript of August 22, 2019 hearing.)
15
            The parties’ actions so far are consistent with the prescripts of both Planned Parenthood
16
     and Rule 56(d). That is, defendant brought an evidentiary anti-SLAPP motion, akin to an early
17
     motion for summary judgment, presenting “factual challenges” to plaintiff’s complaint. Planned
18
     Parenthood, 890 F.3d at 834. Confronted with defendant’s motion, plaintiff had an
19
     “opportunit[y] to supplement evidence based on [plaintiff’s] factual challenges” (id.) but
20
     declined to do so.
21
            Since Planned Parenthood, several courts have applied California’s anti-SLAPP
22
     provisions in Cal. Code of Civ. Proc. § 425.16 (“Section 425.16”) to motions brought in federal
23
     court—and those cases are consistent with the notion that an anti-SLAPP motion may be brought
24
     at the beginning of an action and that discovery is permitted but is not mandatory. In Cristo v.
25
     Cayabyab, the court held that “a Court must only provide a plaintiff an opportunity to seek
26
     discovery regarding ‘essential’ information for her opposition of an anti-SLAPP motion
27
28              DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF ANTI-SLAPP MOTION
                                   (No. 4:19-cv-01751-DMR) - 3
             Case 4:19-cv-01751-DMR Document 50 Filed 09/12/19 Page 6 of 12




 1 challenging the factual sufficiency of her claim(s).” No. 18-cv-00561-BLF (SVK), 2019 WL
 2 1117529, at *2 (N.D. Cal. March 11, 2019) (emphasis added). Similarly, in National Abortion
 3 Federation v. Center for Medical Progress, the defendants “argue[d] that there [wa]s no need for
 4 further discovery” because the plaintiff “admitted in its most recent Case Management
 5 Conference statement that it [did] not need additional discovery on its contract claim.” No. 15-
 6 cv-03522-WHO, 2018 WL 5879786, at *11 (N.D. Cal. November 7, 2018). The court in
 7 National Abortion Federation agreed and addressed the anti-SLAPP motion on the merits,
 8 stating that it was “considering the evidence presented by the parties on the preliminary

 9 injunction motion.” Id. at *12. Recently, in Vangheluwe v. Got News, LLC, the Eastern District
10 of Michigan, defendant website, a California entity, invoked California’s anti-SLAPP statute in a
11 defamation case. In applying Section 425.16, the Court characterized Planned Parenthood as
12 creating “an early summary-judgment motion on a limited record” with the possibility of
13 attorney’s fees. 365 F.Supp.3d 836, 844–45 (E.D. Mich. 2019).
14          Based on the foregoing, Planned Parenthood permits the Court to decide defendant’s
15 Anti-SLAPP Motion in the absence of the parties conducting and exchanging discovery.
16 II.      THE PARTIES BOTH ASK THE COURT TO DECIDE DEFENDANT’S
            ANTI-SLAPP MOTION ON THE PAPERS FILED, AND ON THE
17
            RECORD AS IT EXISTS
18          As the Court notes, “[t]the parties requested to submit the motion to strike as a motion for
19 summary judgment on the current record.” (Minute Order.)
20          Defendant, through counsel, reaffirms that they are requesting a ruling on the current
21 record. As stated at the hearing, the parties have joined in this request. (See Exhibit 1, reporter’s
22 transcript of August 22, 2019 hearing.)
23 III.     THE COURT SHOULD APPLY CALIFORNIA’S ANTI-SLAPP STATUTE,
24          INCLUDING ITS TWO-PRONGED BURDEN SHIFTING APPROACH, IN
            ANALYZING DEFENDANT’S ANTI-SLAPP MOTION
25
            The Court asks: “What, if anything, remains of California’s burden-shifting approach in
26
     federal court after Planned Parenthood?”
27
28              DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF ANTI-SLAPP MOTION
                                   (No. 4:19-cv-01751-DMR) - 4
             Case 4:19-cv-01751-DMR Document 50 Filed 09/12/19 Page 7 of 12




 1          Per Planned Parenthood, and consistent with Erie R.R. v. Tompkins, 304 U.S. 64 (1938),
 2 Rule 56 provides the procedure for the Anti-SLAPP motion, while California’s anti-SLAPP
 3 statute provides the substantive standard, including the burden-shifting, two-pronged framework
 4 for analysis.
 5          Notably, in reviewing prior cases, Planned Parenthood focused on the strictly procedural
 6 conflicts between Rule 56 and Section 425.16, but did not observe any conflict arising from a
 7 federal court’s application of the California substantive standard. For example, the Court wrote:
 8
            Metabolife emphasized that some portions of California’s anti-SLAPP law have
 9          been found to not conflict with the Federal Rules of Civil Procedure—such as §
            425.16(b) allowing a special motion and § 425.16(c) providing fees and costs. 264
10          F.3d at 845. But, Metabolife also explained that courts in our circuit have found
            that § 425.16(f), requiring filing 60 days after the complaint was filed or later
11          within the district court’s discretion, and § 425.16(g), issuing an automatic stay of
12          discovery, conflicted with the Federal Rules of Civil Procedure. 264 F.3d at 845-
            46 [citations] The Metabolife court concluded that an automatic stay on discovery
13          would conflict with Federal Rule of Civil Procedure 56, and was inapplicable in
            federal court. Id. at 846…
14
     Planned Parenthood, 890 F.3d at 833 (citing Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832 (9th
15
     Cir. 2001)).
16
            Had the Ninth Circuit intended Rule 56 to supplant Section 425.16’s two-prong analysis,
17
     the Court could have said so. Instead, the Court sought to harmonize the procedures of Section
18
     425.16 and Rule 56, stating: “In order to prevent the collision of California state procedural rules
19
     with federal procedural rules, we will review anti-SLAPP motions to strike under different
20
     standards depending on the motion’s basis. Our interpretation eliminates conflicts between
21
     California’s anti-SLAPP law’s procedural provisions and the Federal Rules of Civil Procedure.”
22
     Planned Parenthood, 890 F.3d at 833 (citation omitted; emphasis added).
23
            Nowhere does Planned Parenthood state, or even imply, that the federal courts should
24
     dispense with Section 425.16’s the two-pronged analysis. Rather, Planned Parenthood only
25
     makes the general distinction that an anti-SLAPP motion exclusively challenging the legal
26
     sufficiency of a claim should be treated akin to a motion to dismiss, while an anti-SLAPP
27
28              DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF ANTI-SLAPP MOTION
                                   (No. 4:19-cv-01751-DMR) - 5
              Case 4:19-cv-01751-DMR Document 50 Filed 09/12/19 Page 8 of 12




 1 motion challenging the factual sufficiency of a claim should be treated akin to a summary
 2 judgment motion. 890 F.3d at 834. Reciprocally, the California Court of Appeal has observed
 3 that “plaintiffs’ burden as to the second prong of the anti-SLAPP test is akin to that of a party
 4 opposing a motion for summary judgment.” Navellier v. Sletten, 106 Cal.App.4th 763, 768
 5 (2003).
 6           Furthermore, the Ninth Circuit has squarely addressed the issue of whether Section
 7 425.16’s burden shifting analysis applies in federal court and has held that it does. The Ninth
 8 Circuit expressly held in United States ex rel. Newsham v. Lockheed Missiles & Space Co., 190

 9 F.3d 963 (9th Cir. 1999) that California anti-SLAPP motions can be raised in federal court to
10 target state law claims.
11
             [T]he twin purposes of the Erie rule – “discouragement of forum-shopping and
12           avoidance of inequitable administration of the law” - favor application of
             California’s Anti-SLAPP statute in federal cases. [Citations.] Although Rules 12
13           and 56 allow a litigant to test the opponent’s claims before trial,
             California’s “special motion to strike” adds an additional, unique weapon to the
14           pretrial arsenal, a weapon whose sting is enhanced by a entitlement to fees and
15           costs.
     Id. at 973. Since a three-judge panel of the Ninth Circuit cannot overrule a decision of a prior
16
     panel (as in U.S. ex rel. Newsham), the Ninth Circuit’s subsequent decision in Planned
17
     Parenthood must be presumed to be consistent with, not conflict with, its decision in U.S. ex rel.
18
     Newsham. Koerner v. Grigas, 328 F.3d 1039, 1050 (9th Cir. 2003). Notably, the Ninth Circuit
19
     in Planned Parenthood cited without disparaging U.S. ex rel. Newsham. 890 F.3d at 833; see
20
     also, Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590, 598-600 (9th Cir. 2010) (applying Section
21
     425.16’s two-pronged analysis in reviewing an anti-SLAPP motion to strike a trademark
22
     infringement claim). And see, Piping Rock Partners, Inc. v. David Lerner Assocs., Inc., 946
23
     F.Supp.2d 957, 967-969 (N.D. Cal. 2013) (applying Section 425.16 in reviewing a libel claim).
24
             Furthermore, several federal courts in the Ninth Circuit have applied Section 425.16’s
25
     two-prong analysis in deciding anti-SLAPP motions since Planned Parenthood. See Cristo,
26
     supra, 2019 WL 1117529, at *2 (N.D. Cal. March 11, 2019); National Abortion Federation,
27
28               DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF ANTI-SLAPP MOTION
                                    (No. 4:19-cv-01751-DMR) - 6
              Case 4:19-cv-01751-DMR Document 50 Filed 09/12/19 Page 9 of 12




 1 supra, 2018 WL 5879786, at *10 (N.D. Cal. November 7, 2018); Tensor Law P.C. v. Rubin, No.
 2 2:18-cv-01490-SVW-SK, 2019 WL 3249595, at *8 (C.D. Cal. April 10, 2019) (applying Section
 3 425.16’s two-prong analytical framework in a tortious interference with contract matter); and
 4 MD Helicopters, Inc. v. Aerometals, Inc., 2018 U.S. Dist. LEXIS 203539, *19 (E.D. Cal.
 5 November 30, 2018) (applying Section 425.16 in reviewing a misappropriation of copyright
 6 material case).
 7          A.       Because The Court Should Apply California’s Two-Pronged Analysis,
 8                   Defendant Should Have To Satisfy Prong One—That Is, Make An
                     Initial Showing That Plaintiff's Suit Arises From An Act In
 9                   Furtherance Of Defendant’s Free Speech Rights

10          The Court asks: “[D]oes the defendant need to make “an initial prima facie showing that
11 the plaintiff's suit arises from an act in furtherance of the defendant’s rights of petition or free
12 speech”? (Minute Order.)
13          Because the Court should apply the two-pronged analysis prescribed in Section 425.16,
14 defendant should have to satisfy the first prong—that is, make a threshold showing that the
15 challenged cause of action is one arising from protected, free speech activity. Section 425.16(e).
16
            B.       Because The Court Should Apply California’s Two-Pronged Analysis,
17                   Plaintiff Should Have To Satisfy Prong Two—That Is, Make A Prima
                     Facie Case Based On Evidence Sufficient To Show A Reasonable
18                   Probability Of Prevailing On His Claim
19          The Court asks: “Does the plaintiff then need to show a ‘probability of prevailing on the
20 challenged claims’”? (Minute Order.)
21          Because the Court should apply the two-prong analysis prescribed in Section 425.16,
22 plaintiff should have to satisfy the second prong (upon defendant’s satisfaction of the first prong)
23 —that is, demonstrate a “reasonable probability” of prevailing on his claim, based on evidence.
24 Mindys Cosmetics, Inc., 611 F.3d at 598, quoting Metabolife Int’l, Inc., 264 F.3d at 840. In
25 particular, plaintiff must show a legally sufficient claim supported by evidence demonstrating a
26 prima facie case sufficient to sustain a favorable judgment. Id. at 599 (citing Wilson v. Parker,

27
28               DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF ANTI-SLAPP MOTION
                                    (No. 4:19-cv-01751-DMR) - 7
             Case 4:19-cv-01751-DMR Document 50 Filed 09/12/19 Page 10 of 12




 1 Covert & Chidester, 28 Cal.4th 811, 821 (2002)); see also, Equilon Enters., LLC v. Consumer
 2 Cause, Inc., 29 Cal.4th 53, 67 (2002); Baral v. Schnitt, 1 Cal.5th 376, 384 (2016).
 3           However, since defendant has satisfied prong one, the standard under which the Court
 4 should consider prong two is functionally the same as the standard under Rule 56(a), such that
 5 the outcome should be the same regardless which standard the Court applies. Substantively, the
 6 analysis under Section 425.16 under prong two differs from the regular, Rule 56 summary
 7 judgment standard only in that a California anti-SLAPP motion does not impose an initial
 8 moving burden on the defendant. Mindys Cosmetics, Inc., 611 F.3d at 600. Here, though, where

 9 defendant has provided evidence negating plaintiff’s claim, this distinction is of no substantive
10 difference. Put another way, if the Court declines to apply California’s two-prong framework
11 and treat defendant’s Anti-SLAPP Motion as an ordinary summary judgment motion, defendant
12 has satisfied their initial, Rule 56 burden.
13 IV.       ALTHOUGH DEFENDANT DOES NOT NEED TO SHOW THAT THERE
             IS NO GENUINE DISPUTE AS TO ANY MATERIAL FACT ON THE
14
             MERITS OF PLAINTIFF’S DEFAMATION CLAIM UNDER THE RULE
15           56 STANDARD, DEFENDANT HAS MADE THIS SHOWING AS A
             PRACTICAL MATTER
16
             The Court asks: “To prevail on the motion, does the defendant [] need to show that ‘there
17
     is no genuine dispute as to any material fact’ on the merits of plaintiff’s defamation claim, as
18
     under a standard Rule 56 motion?” (Minute Order.)
19
             The answer, in short, is yes. Prong two of California’s anti-SLAPP framework
20
     essentially sets forth the same substantive standard as Rule 56. Navellier, 106 Cal.App.4th at 768
21
     (“plaintiffs’ burden as to the second prong of the anti-SLAPP test is akin to that of a party opposing a
22
     motion for summary judgment.”). However, for the reasons discussed above, the Court should
23
     analyze defendant’s Anti-SLAPP Motion under the California substantive framework.
24
     V.      DEFENDANTS’ MOTION PRESENTS THE FOLLOWING QUESTIONS
25           OF FACT AND/OR LAW

26           The Court asks: “Which of Defendant’s challenges are factual and which are legal?”

27 (Minute Order.)
28               DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF ANTI-SLAPP MOTION
                                    (No. 4:19-cv-01751-DMR) - 8
            Case 4:19-cv-01751-DMR Document 50 Filed 09/12/19 Page 11 of 12




 1          Whether defendant’s speech was on a matter of public concern is a question of law. See
 2 Chico Police Officer’s Ass’n v. City of Chico, 232 Cal. App. 3d 635, 643 (1991). Whether
 3 Twitter is a public forum is also a question of law, albeit an open and shut one. See Guzman v.
 4 Finch, No. 19-cv-412-MMA (MDD), 2019 WL 1877184, at *4 (S.D. Cal. April 26, 2019).
 5          Similarly, whether plaintiff is a limited-purpose public figure is a ‘matter of law for the
 6 court to decide.” Kahl v. Bureau of Nat'l Affairs, Inc., 856 F.3d 106, 114 (D.C. Cir. 2017).
 7          Whether plaintiff has come forward with evidence that defendant acted with actual
 8 malice or without reasonable care, and thereby made a “sufficient prima facie showing of facts to

 9 sustain a favorable judgment” on his claim for defamation is ultimately a question of law. See
10 Mindys Cosmetics, 611 F.3d at 595 (de novo review) and 599 (quoting Wilson v. Parker, Covert
11 & Chidester, 28 Cal.4th 811, 821 (2002) (internal quotation marks omitted)) This determination,
12 however, will necessarily be based on underlying issues of fact, requiring the Court’s review of
13 the declarations and documents submitted, and thus is “factual.”
14 VI.      THERE ARE NO ISSUES WHICH THE COURT CANNOT DECIDE AT
            THIS STAGE
15
            The Court asks: “Are there any issues that the court cannot decide at summary
16
     judgment?” (Minute Order.)
17
            Based on the foregoing, defendant does not believe there are any issues raised in the
18
     Anti-SLAPP Motion that the Court cannot decide at this stage.
19
     VII.   IN THE EVENT THE COURT TREATS DEFENDANT’S ANTI-SLAPP
20          MOTION AS A RULE 56 MOTION, DEFENDANT AGREES TO FOREGO
21          ANY SUBSEQUENT SUMMARY JUDGMENT MOTION; BUT IN THAT
            EVENT, THE COURT SHOULD TREAT DEFENDANT’S ANTI-SLAPP
22          MOTION AS A SUMMARY JUDGMENT MOTION FOR ALL PURPOSES

23          The Court has asked the parties to acknowledge “that they understand that neither party

24 may bring another Rule 56 motion later in the case.” (Minute Order.)
25          As the foregoing discussion shows, defendant’s Anti-SLAPP Motion is not, technically, a

26 Rule 56 motion for summary judgment, but a special motion to strike akin to a summary

27 judgment motion, which the Court should analyze applying the two-prong analysis, and the
28              DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF ANTI-SLAPP MOTION
                                   (No. 4:19-cv-01751-DMR) - 9
            Case 4:19-cv-01751-DMR Document 50 Filed 09/12/19 Page 12 of 12




 1 standards prescribed in Section 425.16.
 2          The Ninth Circuit has explicitly held that California’s anti-SLAPP provisions do not
 3 conflict with Rule 56, and that an unsuccessful anti-SLAPP movant “remains free to bring…a
 4 Rule 56 motion for summary judgment.” U.S. Ex Rel. Newsham, 190 F.3d at 972. The Ninth
 5 Circuit’s subsequent decision in Planned Parenthood must be presumed to be consistent with the
 6 Court’s decision in U.S. Ex Rel. Newsham, because a three-judge panel of the Court cannot
 7 reconsider or overrule the decision of a prior panel. Koerner, 328 F.3d at 1050.
 8          Nevertheless, in the event the Court treats defendant’s Anti-SLAPP Motion as a summary
 9 judgment motion, defendant, through counsel, hereby agrees to forego any subsequent summary
10 judgment motion.
11          In this event, though, the Court should treat defendant’s Anti-SLAPP Motion as a Rule
12 56 summary judgment motion for all purposes, and not require defendant to establish the first
13 prong of California’s anti-SLAPP framework, but rather, grant summary judgment so long as the
14 Court finds that “there is no genuine dispute as to any material fact” on the merits of plaintiff’s
15 defamation claim. F.R.Civ.P 56(a).
16                                           CONCLUSION
17          For the foregoing reasons, defendant respectfully requests that the Court analyze and
18 decide their Anti-SLAPP Motion applying the burden-shifting two-pronged analysis, and the
19 standards prescribed in Cal. Code of Civ. Proc. § 425.16. On the record as it has developed,
20 however, the outcome should be the same whether the Court applies the analytical framework
21 and the standards set forth in Section 425.16 or Rule 56.
22          Dated: September 12, 2019             KWUN BHANSALI LAZARUS LLP
                                                  BEN ROSENFELD
23
24                                                By: /s/ Ben Rosenfeld
                                                     Ben Rosenfeld
25
                                                  Attorneys for Defendant
26                                                ISIS LOVECRUFT
27
28              DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF ANTI-SLAPP MOTION
                                   (No. 4:19-cv-01751-DMR) - 10
